DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

THIS ACTION IS MADE FINAL.
	This office action is in response to communication(s) filed on 8/12/22. 
There are a total of 20 claims pending in this application; of the original 20 claims, claims 1-2, 6, 8-9, 13, 15-16 and 20 have been amended; no claims have been canceled; no claims have been added.

Drawings
The drawings are objected to because the specification and drawings name the same element numbers (10, 118 and 120) differently.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figures 5 and 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 11-12, 15 and 18-19 are rejected under 35 U.S.C. 103 as being anticipated by Liao at al. (US 20200026656) in view of Bakke et al. (US 20070011272).

	As to claims 1, 8 and 15 (using claim 15 as exemplary) Liao teaches:

a memory; (Fig 1 element 104a) 

a processor (Fig 1 element 112a is a NIC/RDMA card and [0002] the examiner interprets the controller of said NIC as the claimed processor) configured to couple a single multi-host remote direct memory access (RDMA) (Fig 1 element 112a while Lia teaches two RDMA cards the courts have decided that integrating (e.g. integrating two cards into one card) is not a patentably distinct feature see - In re Larson, 340 F.2d 965,967, 144 USPQ 347, 349 (CCPA 1965); In re Wolfe. 251 F.2d 854. 855, 116 USPQ 443, 444 (CCPA 1958)) card to at least a pair of central processing units (CPUs), (Fig 1 elements 106a and 106b - see dashed line path and [0019]) 

wherein the processor is further configured to route, via the multi-host RDMA card, one or more signals between the at least a pair of CPUs. (Fig 1 elements 106a and 106b - see dashed line path and [0019]) Liao doesn’t explicitly teach: “wherein the processor is further configured to represent to each CPU, via the single multi-host RDMA card, every other CPU of the at least a pair of CPUs as an endpoint;” Bakke teaches: 

wherein the processor is further configured to represent to each CPU, via the single multi-host RDMA card, every other CPU of the at least a pair of CPUs as an endpoint; ([0062])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liao and Bakke. The motivation would have been to produce a flexible open platform for I/O control (see Bakke paragraph 34).

As to claims 4, 11 and 18 (using claim 18 as exemplary) Liao teaches:

wherein a first CPU of the at least a pair of CPUs is positioned within a first storage processor and a second CPU of the at least a pair of CPUs is positioned within a second storage processor. (Fig 1 elements 106a and 106b and abstract, [0017-0018] the CPUs are part of storage devices)

As to claims 5, 12 and 19 (using claim 19 as exemplary) Liao and Bakke teach all of the limitations of claims 4, 11 and 18 as above. Liao and Bakke do not explicitly teach: “wherein the processor is further configured to: couple a second multi-host RDMA card to a third CPU positioned within the first storage processor and a fourth CPU   positioned within the second storage processor; and route, via the second multi-host RDMA card, one or more signals between the third CPU and the fourth CPU.” 
However, modifying Liao to include a second RDMA card to route signals between a third and fourth processor would have been obvious to one of ordinary skill in the art. Such a modification is considered to be within the level of ordinary skill in the art as set forth by the following legal precedents; See Duplicating part for a multiple effect – In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960))

Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liao at al. (US 20200026656) in view of Bakke et al. (US 20070011272) and further in view of Dreier et al. (US 20170039150).

As to claims 2, 9 and 16 (using claim 16 as exemplary) Liao and Bakke teach all of the claimed limitations of claims 1, 8 and 15 as above. Liao and Bakke don’t explicitly teach” wherein coupling the single multi-host RDMA card to the at least a pair of CPUs includes: coupling each CPU of the at least a pair of CPUs to a midplane; and coupling the single multi-host RDMA card to the midplane.” Dreier teaches:

wherein coupling the single multi-host RDMA card to the at least a pair of CPUs includes: coupling each CPU of the at least a pair of CPUs to a midplane; ([0025]) 

coupling the single multi-host RDMA card to the midplane. ([0025] since the CPUs are coupled to each other through the RDMA card and the CPUs are coupled to the midplane then the RDMA card must also be coupled to the midplane)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liao, Bakke and Dreier. The further motivation would have been to achieve ease of replacement should a component, such as a storage device or NIC/RDMA card, connected to the midplane fail.

As to claims 3 and 10 (using claim 3 as exemplary) Liao and Bakke teach all of the claimed limitations of claims 2 and 9 as above. Liao and Bakke don’t explicitly teach: “wherein the midplane is configured to be positioned on a storage drive-side of an information technology (IT) rack.” Dreier teaches:

wherein the midplane is configured to be positioned on a storage drive-side of an information technology (IT) rack ([0025] Dreier teaches coupling through a midplane. Exactly where to place the midplane in an IT rack is design choice. Additionally, it would be obvious to try per MPEP 2143(E) since there are a limited number of choices as to which side to place the midplane on.) 

As to claim 17 Liao and Bakke teach all of the claimed limitations of claim 15 as above. Liao and Bakke don’t explicitly teach: “wherein the midplane is configured to be positioned on a storage drive-side of an information technology (IT) rack.” Dreier teaches:

wherein the midplane is configured to be positioned on a storage drive-side of an information technology (IT) rack ([0025] Dreier teaches coupling CPUs through a midplane. Exactly where to place the midplane in an IT rack is design choice. Additionally, it would be obvious to try per MPEP 2143(E) since there are a limited number of choices as to which side to place the midplane on.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liao, Bakke and Dreier. The further motivation would have been to achieve ease of replacement should a component, such as a storage device or NIC/RDMA card, connected to the midplane fail.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao at al. (US 20200026656) in view of Bakke et al. (US 20070011272) and further in view of Wang et al. (US 20200084138).

	As to claims 6, 13 and 20, (using claim 20 as exemplary), Liao and Bakke teach all of the limitations of claims 1, 8 and 15 as above. Liao and Bakke don’t explicitly teach: “wherein the single multi-host RDMA card is configured to provide Ethernet over PCIe connectivity between the at least a pair of CPUs.” Wang teaches: 

wherein the single multi-host RDMA card is configured to provide Ethernet over PCIe connectivity between the at least a pair of CPUs. ([0080])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liao, Bakke and Wang. The further motivation would have been to provide wider marketplace acceptance by adding an Ethernet over PCIe connectivity option. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liao at al. (US 20200026656) in view of Bakke et al. (US 20070011272) and further in view of Bishop et al. (US 20180074909).

	As to claims 7 and 14, (using claim 14 as exemplary), Liao and Bakke teach all of the limitations of claims 1 and 8 as above. Liao and Bakke don’t explicitly teach: “wherein routing the one or more signals between the at least a pair of CPUs includes mirroring data between the at least a pair of CPUs.” teaches: 

wherein routing the one or more signals between the at least a pair of CPUs includes mirroring data between the at least a pair of CPUs. ([0037])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liao, Bakke and Bishop. The further motivation would have been to use data mirroring for better data reliability in sensitive systems.

Response to Arguments

Applicant's arguments are moot based on new grounds of rejection.

Conclusion
Art considered pertinent but not relied upon:
Wang et al. US 20200389399 teaches representing each CPU as an endpoint in RDMA communications in paragraph 36.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8 AM-6 PM, F 4 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. MODO
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181